DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 9, 10, 12, 13, 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-17, 25, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda et al. (US 2014/0210274)

Re Claim 1; Shinoda discloses a wireless power transfer apparatus for wirelessly transferring power across an electrically conductive member, the apparatus comprising: (Fig. 5)
a primary device (300) and a secondary device (100) separated by the conductive member (301, 302) ; 
the primary device connectable to a power source, (Par. 0045) the primary device having at least two transmitter plates (active electrode 301 and the passive electrode 302) configured to be capacitively coupled with the conductive member to induce a current flow and generate a magnetic field in the conductive member; (par. 0040, 0045) and 
the secondary device connectable to a load (111) and provided with a receiving coil (101) configured to be inductively coupled with the conductive member.  (Fig. 5)

Re Claim 2; Shinoda discloses wherein a frequency of the power source is chosen such that a magnetic flux density near edges of the conductive member is higher than that in middle region of the conductive member.  (Fig. 5)

Re Claim 3; Shinoda discloses wherein the two transmitter plates are located across distal ends of the conductive member and form capacitors in series arrangement with the conductive member.   (Fig. 5)

Re Claim 4; Shinoda discloses wherein the primary device further comprises a primary compensation circuit to counteract a reactance of the transmitter plates. (Par. 0045, an inductor is the compensation circuit)

Re Claim 5; Shinoda discloses wherein the primary compensation circuit includes a compensating inductor, or an inductor, or a capacitor.  (Par. 0045)

Re Claim 6; Shinoda discloses wherein the secondary device further comprises a secondary compensation circuit (smoothing circuit) connected to the receiving coil and the load.  (Par. 0048)

Re Claim 7; Shinoda discloses wherein the secondary compensation circuit is at or near resonance with the receiving coil.  (Fig. 5)

Re Claim 8; Shinoda discloses wherein the primary device further comprises a regulator configured control to adjust an operating frequency of the wireless power transfer apparatus.  (Inverter, Par 0045 adjusting the frequency between 100 kHz to 10 MHz.)
 
Re Claim 13; Shinoda discloses wherein the receiving coil is positioned relative to the conductive member such that the eddy currents in the conductive member are substantially smaller.  (Fig. 5 implicit)

Re Claim 14; Shinoda discloses wherein the primary device is connected directly to the conductive member.  (Fig. 5)

Re Claim 15; Shinoda discloses herein the conductive member comprises a conductive layer or a conductive surface.  (Fig. 15)

Re Claim 16; Shinoda discloses a primary device (300) for wirelessly transferring power across an electrically conductive member (301, 302), the primary device connectable to a power source (See Par 0045) and comprising: at least two transmitter plates configured to be capacitively coupled with the conductive member to induce a current flow and generate a magnetic field in the conductive member.  (Par. 0040, 0045)

Re Claim 17; Shinoda discloses wherein the primary device is separable via the conducting member to a secondary device (100) connected to a load (111) and provided with a receiving coil (101) and the secondary device being inductively coupled with the conductive member.  (Fig. 5)
  
Re Claim 25; Shinoda discloses a method for wirelessly transferring power across an electrically conductive barrier, the method comprising: (Fig. 5)


Re Claim 29; Shinoda discloses wherein the primary compensation circuit is configured to reduce higher-order harmonies.  (Fig. 5 and Par 0045, inductors are known to reduce higher-order harmonies)

Re Claim 30; Shinoda discloses wherein the transmitter plates (321, 322) are separated from each other and configured to provide separated capacitors in series with the conductive member.  (Fig. 5)

Re Claim 31; Shinoda discloses further comprising a compensation circuit.  (Par. 0040, 0045 inductors)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda  in view of Sempei et al (US 20140232185)

Re Claim 26, 27; Shinoda discloses wherein the conductive member as discussed above. 
The combination does not disclose comprises a barrier between the primary device and the secondary device.  
However Sempei discloses a barrier (303) between the primary device (321, 322) and the secondary device (351, or 352) (Fig. 3).  
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a barrier in between the transmitter and the load motivated by the desire to provide power to multiple devices 

Re Claim 28; Sempei discloses wherein the barrier comprises a plate. (Fig. 3) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Lee et al. (US 20190109481)

Re Claim 9; Shinoda discloses an inverter.
Shinoda does not disclose wherein the regulator comprises a rectifier and an inverter.  

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a rectifier with a controller with the device of Shinoda motivated by the desire to DC devices as a primary source to power the load. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Spinella (US 2015/0098252)

Re Claim 10; Shinoda discloses wherein the regulator (See the rejection above)
Shinoda does not disclose further includes an AC-AC converter.  
However Spinella discloses an AC-AC converter.  (Par. 128)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the inverter disclosed by Shinoda with the AC-AC converter disclosed by Spinella, motivated by the desire to provide a steady voltage to the load. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda  

Re Claim 11 and 12; Shinoda’s disclosure has been discussed above. 
Shinoda does not disclose wherein the receiving coil comprises a reflection coil positioned at a side of the receiving coil opposite the conductor member and wherein the reflection coil further comprise comprises a ferrite and/or a non-ferrite reflection material. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL KESSIE/
04/08/2021Primary Examiner, Art Unit 2836